Case 7:20-cr-00083-CS Document 38 Filed 12/28/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a Sicrskiarwruncteare attic
UNITED STATES OF AMERICA,
-against-
7:20-CR-00083 (CS)
Maurisio Stewart,
Defendant.
sil aaa eta pce i ta cere See xX

Seibel, J.

ORDER ACCEPTING PLEA ALLOCUTION
The Court has reviewed the transcript of the plea allocution in the above titled case, the charging
papers, and all other pertinent parts of the record. The Report and Recommendation of the
Honorable Judith C. McCarthy, United States Magistrate Judge, dated December 22, 2020, is

approved and accepted.
The Clerk of the Court is directed to enter the plea.

SO ORDERED.

Dated: | L| 3/20
White Plains, New York

Cathy Seibel
United States District Judge
